DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022, has been entered.
 
Response to Arguments
	Applicant’s arguments and allegations of unexpected results have been thoroughly considered in their entirety.  The examiner responds below.
	Applicant argues that Moreaux does not teach a combination of tazemetostat and pomalidomide for treating multiple myeloma.  Applicant argues that the synergistic effect is also not taught.  Applicant alleges unexpected results of the combination of tazemetostat and pomalidomide.
	Moreaux teaches a method of treating multiple myeloma with a combination of an EZH2 inhibitor and an immunomodulatory agent.  The EZH2 inhibitor is selected from a total of 9 agents. See prior art claim 7.  The immunomodulatory agent is selected from a total of 3 agents.  One of them is pomalidomide.  See prior art claim 11.  Further, the dosage of tazemetostat can be 250 mg, 500 mg, or 750 mg, e.g. See par. 235.   As such, teachings of Moreaux established a prima facie showing.  
	Applicant cites Table 2 and Figures 2-6, 9, and 11-12 of the Specification for showing unexpected results.  
	The examiner notes that at least Figures 2-6, 9, and 11 appear limited to a combination of Pomalidomide/DEX.  As discussed below, Arora teaches a synergy with DEX and an EZH2 inhibitor in an in vivo  model of multiple myeloma.  See par. 5 and Figure 13.
	The examiner notes that unexpected results requires a showing as compared to the closest prior art.  Table 2 shows no data.  Rather, table 2 concludes a “synergy” for pomalidomide and lenalidomide and does not provide data for most columns with thalidomide.  
	Unexpected results can be shown as compared to the closest prior art.  However, the closest prior art teaches tazemetostat and one of lenalidomide, pomalidomide, and thalidomide.  Table 2 concludes a synergy for lenalidomide and pomalidomide.  
	Unexpected results requires is a showing, not a conclusion.  Data should be provided for the examiner.  It is not clear if any EZH2 inhibitor would have a “synergistic” effect with lenalidomide and pomalidomide.  Table 2 provides boxes merely indicating Applicant’s legal  conclusion.  Further, a POSA would immediately envisage the combination of an EZH2 inhibitor with pomalidomide because of the limited number of phthalidomide compounds.  Further, tazemetostat is a preferred EZH2 inhibitor and human myeloma cells are taught to exhibits high sensitivity to tazemetostat.  Once a POSA selects tazemetostat as a preferred EZH2 inhibitor there are only 3 combinations.  At least two of them according to Applicant’s own data in Table 2, exhibit a synergy.
	While it may be true that a synergy is not described by Moreaux, if the synergy is a product of the combination itself, such combination would be immediately envisaged by a POSA in view of the limited number of combinations taught by Moreaux.  A synergy results from the combination and it is not a separate active step or separate component.  
	Arora similarly teaches a combination of an EZH2 inhibitor with pomalidomide. See par. 28.  Arora teaches an EZH2 inhibitor in combination with a second agent, which can be a phthalidomide.  Figure 2, is directed to treating multiple myeloma.  Tazemetostat is described as one of only 7 preferred EZH2 inhibitors.  See prior art claim 13.  
As noted above, unexpected results requires is a showing, not a conclusion.  Data should be provided for the examiner.  It is not clear if any EZH2 inhibitor would have a “synergistic” effect with lenalidomide and pomalidomide.  Table 2 provides boxes merely indicating Applicant’s legal  conclusion.  Further, a POSA would immediately envisage the combination of an EZH2 inhibitor with pomalidomide because of the limited number of phthalidomide compounds.  Further, tazemetostat is a preferred EZH2 inhibitor and human myeloma cells are taught to exhibits high sensitivity to tazemetostat.  Once a POSA selects tazemetostat as a preferred EZH2 inhibitor there are only 3 combinations.  At least two of them according to Applicant’s own data in Table 2, exhibit a synergy.
Suggestions to show unexpected results:
1. Show that not all EZH2 inhibitors yield a synergy with lenalidomide and pomalidomide; and
2. Provide data for the combinations of tazemetostat compared to other EZH2 inhibitors and provide data for tazemetostat with pomalidomide as compared to lenalidomide and thalidomide.
If, .e.g., EZH2 inhibitors as a class exhibit a synergy with phthalimide, then such combination would be immediately envisaged and unexpected results are not shown as compared to the closest prior art.  Alternatively, if tazemetostat and pomalidomide are required for a synergy as compared to other EZH2 inhibitors and other phthalidomides, such showing may obviate the prima facie showing set forth.  It appears from the teachings of Arora, than an EZH2 inhibitor yields a “synergy” with a number of different drugs, including lenalidomide, idelalisib, panobinostat, an LSD1 inhibitor, dexamethasone and others.  Specifically, Arora teaches a synergy with DEX and an EZH2 inhibitor in an in vivo  model of multiple myeloma. See par. 5 and Figure 13.
This is important because dexamethasone is not required by the instant claims, although at least Figures 2-6, 9, and 11 of the instant Specification appear limited to a combination of Pomalidomide/DEX.  Thus, even if a synergy were shown, it would not be clear from open-ended claims and the Figures that a synergy is attributable to the POM rather than the DEX if a combination were used.
As such, a prima facie showing is established and unexpected results have not yet been shown.

Status of the Claims
	Claims 1, 81, 84-86, 90-92, and 94-105 are pending.  Claims 84, 85, 90, 91, 95-100, 102, and 103 are withdrawn.  Claims 1, 81, 86, 92, 94, 101, 104, and 105 are examined.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 81, 86, 92, 94, 101, 104, and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Moreaux et al., (US2020/0063209) (priority date November 2, 2016).
	Moreaux teaches identifying and treating a subject with multiple myeloma.  The methods includes treatment with an EZH2 inhibitor and a second active agent, including an immunomodulatory agent selected from a group from: thalidomide, lenalidomide, pomalidomide, and a derivative thereof. See par24.  Pomalidomide is preferred as a second agent. See p23, line 29.  Further, tazemetostat is a preferred EZH2 inhibitor. See par. 28.  In vivo and in vitro administration and contact is shown and taught, and would be immediately envisaged to a POSA.
	Moreaux also teaches secondary agents to include: an HDAC inhibitor, a chemo drug, a monoclonal antibody, a DNA methyltransferase inhibitor, a proteasome inhibitor, and others. See par.’s 248-253, among others.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of the teachings of Moreaux.  One would be motivated to do so because the claimed agents are each taught to treat the same subject population.  The prior art teaches a composition comprising tazemetostat and pomalidomide. See prior art claims 10-15.  Thus, there is a reasonable and predictable expectation of success in arriving at the claimed method through routine dosage optimization to arrive at the claimed method.  Claim 10, e.g., includes both agents in a single composition.  Also, see par. 30, wherein each agent can be administered in a same carrier.

Claims 1, 81, 86, 92, 94, 101, 104, and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al., (US2020/0093815) (priority date July 28, 2015).
	Arora teaches treating cancers by administering an EZH2 inhibitor together with a phthalamide selected from lenalidomide, thalidomide, and pomalidomide. See par. 28.  In vivo and in vitro administration and contact is shown and taught, and would be immediately envisaged to a POSA.  Multiple myeloma is tested in numerous examples and figures in various combinations. See also prior art claim 15.  Further, prior art claim 1 includes treatment with an EZH2 inhibitor and a second agent, including a phthalamide compound.  A POSA would immediately envisage the three phthalamide compounds described in the Specification.  Even further, prior art claims 13 and 30 are directed to tazemetostat (i.e., EPZ-6438) as the EZH2 inhibitor.  Further, paragraph 49 describes a “Synergism Between EZH2 Inhibitors and Phthalimides (Lenalidomide).” See par. 49.  This “synergism” is shown in Figures 3 and 4 in multiple myeloma cells.  Combinations with dexamethasone and bortezomib are also taught. See Figures 13 and 15, among others.  Arora teaches a synergy with DEX and an EZH2 inhibitor in an in vivo  model of multiple myeloma.  See par. 5 and Figure 13.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed methods in view of the teachings of Arora.  One would be motivated to do so because the claimed agents are each taught to treat the same subject population.  A person of ordinary skill in the art understands that pomalidomide is a Phthalimide compound that can be used as taught.  Further, administration is of multiple claimed agents can be subsequent to and/or concurrent with an EZH2 inhibitor. See par. 27.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628